Title: To George Washington from Alexander White, 8 June 1795
From: White, Alexander
To: Washington, George


          
            Sir
            Woodville [Va.] 8th June 1795
          
          On Saturday evening I received from the Department of State the Commission with which you have been pleased to honor me as a Commissioner of the Federal City, accompanied by a letter from yourself expressed in terms so friendly and confidential as to induce me to explain fully to you Sir, my sentiments respecting this Appointment—When I received your letter of 28th April I was on the point of setting out on a Journey which would have postponed my Answer a fortnight, if I had not wrote the next morning—A proposition so unexpected and so important would naturally excite many sensations in my mind which could not in so short a space of time be properly digested for communication, I therefore found it necessary to postpone my answer, or to confine it solely to the question of acceptance or non acceptance—Unacquainted with Architecture and the various branches of business depending on it I deemed myself incapable of discharging those duties which from a general view of the subject I supposed would be attached to the trust. this seemed to form an insuperable objection to my acceptance, but reflecting that, you who proposed the appointment were well acquainted

with the business to be performed, and with the line of life which I have pursued, I concluded an accurate knowledge of that kind of business might not be so essential as at first blush appeared. I confess however that when the general business is detailed the objection recurs with additional force—For the want of the necessary knowledge I may be deceived in making Contracts and equally so in the fulfilment of them—the same with respect to those who may have daily or monthly wages—Idleness can only be prevented by an accurate knowledge of what Labourers ought to perform, or by keeping them constantly under your eye, a thing impracticable in this case, and certainly not expected—Another important consideration was the change which such a measure would make in my domestic affairs—this I supposed must have been considered, and that a reasonable time would be allowed for making the necessary Arrangements—On a nearer view the objection on this ground also rises in magnitude; from the receipt of your first letter I have cast my mind towards those arrangements, and am convinced it will be impossible for me to devote my time generally to the object of the Commission sooner than sometime in October—I might perhaps spend a few days at a time, but that would answer little purpose—the difficulty in this case is increased by a circumstance probably unknown to you Sir, after I was left out of Congress I determined to live perfectly retired, but finding my income from property inadequate to my comfortable support I very reluctantly returned to the Bar—in consequence I shall be obliged to attend the District Court held in Winchester and the Quarterly Courts of Frederick and Berkeley—which on a moderate computation will occupy four months in the year. Should I continue in Office this attendance will lessen, but the delay in Courts is such, that there is no knowing when it will end—No man is more anxious than myself, or more sensible of the importance of bringing the Arduous Task in contemplation to a timely conclusion; there is no sacrifice which I would not make for its accomplishment—but I am sincere and candid when I declare that I fear my acceptance of the Office proposed will not promote that desirable end, When I realize in my mind the object of the Commission I feel myself sink under it. This is the sole cause of hesitation, the sole cause of a Conduct which may hold me up to your View and to the View of the World as unsteady and versatile—but if I have

erred, the sooner it is corrected the better, better never to enter in the execution of the Office, than by inexperience to injure the cause I wish to promote—If however, you should still be of opinion, that I ought to remain in Office I will consider it my duty to enter upon the execution of the trust as soon as possible, and in the mean time shall continue to facilitate the necessary Arrangements, in hopes that you will once more condescend to express your sentiments to me on the subject Should you judge it expedient to appoint another Person (and surely many more fit may be found) it will be perfectly agreeable to me, and will not diminish the grateful sense I shall ever entertain of the favor intended. I have only to request that my indecision in a case so interesting to my domestic happiness, and perhaps to the Public Weal may not deprive me of those favourable Sentiments which brought me to your notice—I am with Sentiments of the most sincere Attachment and Regard Sir Your most Obt Servt
          
            Alexr White
          
        